ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Homeland Security Construction Corporation )         ASBCA No. 57985
                                              )
Under Contract No. W912KC-D-10-0014           )

APPEARANCES FOR THE APPELLANT:                       Victor G. Klingelhofer, Esq.
                                                     Andrew K. Wible, Esq
                                                      Cohen Mohr LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Anthony V. Lenze, JA
                                                     CPT Evan C. Williams, JA
                                                      Trial Attorneys

                               ORDER OF DISMISSAL

      This appeal has been settled. Accordingly, it is hereby dismissed with prejudice.

      Dated: 20 August 2015




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 57985, Appeal of Homeland Security
Construction Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals